Judgment, Supreme Court, New York County (Richard Lowe, III, J.), rendered March 2, 1993, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him to a term of 6 months incarceration and 5 years probation, unanimously affirmed. Judgment, Supreme Court, New York County (George Roberts, J.), rendered May 5, 1994, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree and criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years and 2 to 4 years, respectively, unanimously affirmed. Judgment, Supreme Court, New York County (George Roberts, J.), rendered May 5, 1994, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing him to a term of 3 to 6 years, unanimously affirmed. Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered November 1, 1994, convicting defendant of violation of probation, and resentencing him to a term of 2 to 6 years, unanimously affirmed.
Defendant’s challenge to the sufficiency of his plea allocution is unpreserved for appellate review and without merit, since his factual recitations do not cast significant doubt on his guilt (People v Toxey, 86 NY2d 725, 726).
Viewed in the light of the presumption of regularity, the record reveals that defendant was properly sentenced on the basis of a sufficiently updated probation report (People- v Martinez, 237 AD2d 122, lv denied 90 NY2d 860; People v Pagan, 172 AD2d 233, lv denied 78 NY2d 925).
Concur — Ellerin, J. P., Nardelli, Mazzarelli and Andrias, JJ.